UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6156


CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.

G. K. WASHINGTON; E. DAY, Food Service Manager, N.C.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01129-TSE-TRJ)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.    John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chauncey Williams seeks to appeal from the district

court’s orders:            (1) dismissing some claims and some Defendants

from his action and directing that the case proceed on Williams’

claim      against    D.     Day     regarding           lack    of   wholesome       food;    and

(2) denying         reconsideration            of       that    order.     This      court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and    certain        interlocutory           and    collateral         orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.      Loan    Corp.,     337      U.S.       541,    545-46     (1949).         The   order

Williams      seeks     to    appeal          is    neither      a    final    order    nor     an

appealable interlocutory or collateral order. *                               Accordingly, we

dismiss the appeal for lack of jurisdiction.                               We dispense with

oral       argument    because          the    facts       and    legal    contentions         are

adequately         presented       in    the       materials      before      this    court    and

argument would not aid the decisional process.



                                                                                      DISMISSED




       *
       Although the order denying reconsideration states that it
is a final order for purposes of appeal, because the district
court did not make an express determination that there was “no
just reason for delay” pursuant to Fed. R. Civ. P. 54(b), the
order is not an appealable order.



                                                    2